        Case 1:21-cr-00037-EK-CLP Document 23 Filed 06/18/21 Page 1 of 1 PageID #: 214




DOCKET NUMBER:             CR 21-0037

                           CRIMINAL CAUSE FOR Telephone Status Conference
Date Received By Docket Clerk:                                      Docket Clerk Initials:
BEFORE JUDGE: Eric Komitee, USDJ DATE: 6/18/21                              TIME IN COURT 10 MINS
DEFENDANT=S NAME: Eduard Florea DEFENDANT'S #: 1
■   Present   ‘     Not Present     ■    Custody                            ‘      Not Custody
DEFENSE COUNSEL: Mia Eisner-Grynberg
■   Federal Defender ‘     CJA                               ‘      Retained
A.U.S.A.: Francisco Navarro
COURT REPORTER: Electronically recorded
‘      Arraignment                                       ‘    Revocation of Probation non contested
‘      Change of Plea Hearing (~Util-Plea Entered)       ‘    Revocation of Probation contested
‘      In Chambers Conference                            ‘    Sentencing non-evidentiary
‘      Pre Trial Conference                              ‘    Sentencing Contested
‘      Initial Appearance                                ‘    Revocation of Supervised Release evidentiary
■      Status Conference                                 ‘    Revocation of Supervised Release non-
■      Telephone Conference                                   evidentiary
‘      Voir Dire Begun             ‘       Voir Dire Held     ‘       Jury selection       ‘       Jury trial
‘      Jury Trial Death Penalty    ‘       Sentence enhancement Phase         ‘      Bench Trial Begun

UTILITIES
‘    ~Util-Plea Entered          ‘    ~Util-Add terminate Attorneys      ‘      ~Util-Bond Set/Reset
‘    ~Util-Exparte Matter        ‘    ~Util-Indictment Un Sealed         ‘      ~Util-Information Unsealed
‘    ~Util-Set/Reset Deadlines   ‘    ~Util-Set/Reset Deadlines/Hearings
‘    ~Util-Set/Rest Motion and R&R Deadlines/Hearings       ‘     ~Util-Terminate Motions
‘    ~Util-Terminate Parties
■    ~Util-Set/Reset Hearings

Do these minutes contain ruling(s) on motion(s)? ‘           YES            ■      NO

TEXT: The motion for bond is referred to the duty magistrate judge. A further status conference is set for July
19, 2021, at 10:30 a.m. This next conference will be held telephonically, absent further guidance regarding the
mode of appearance. The parties are directed to call 888-808-6929 five minutes before the scheduled start of the
conference and use access code 564-7824. The government's application to exclude time under the Speedy Trial
Act was granted on consent; in the interest of justice, time is excluded through July 19, 2021. Finally, the BOP is
directed to review Mr. Florea's medical records promptly and provide such treatment as they deem necessary or
appropriate based on the defendant's medical history and current condition.
